                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION

                                              )
UNITED STATES OF AMERICA
                                              )      DOCKET NO. 3:20-mj-75-DSC
                                              )
                                              )
        v.
                                              )                        ORDER
                                              )
(1) TYQUIS SJUAN JENKINS,
                                              )
(2) TWYUAN DEMETRIC JENKINS                   )
_________________________________

       UPON MOTION of the United States of America, by and through R. Andrew Murray, United

States Attorney for the Western District of North Carolina, for an order directing that the names of other

Defendant(s) be redacted from the Criminal Complaint and Attached Affidavit in this matter, the

redacted Criminal Complaint and Attached Affidavit be unsealed, and the original unredacted Criminal

Complaint and Attached Affidavit remained sealed pending further order of the Court; and

       IT APPEARING TO THE COURT that good cause exists for the Government’s Motion;

       NOW THEREFORE, IT IS ORDERED that the names of other Defendant(s) be redacted from

the Criminal Complaint and Attached Affidavit in this matter, the Criminal Complaint and Attached

Affidavit be unsealed, and the original unredacted Criminal Complaint and Attached Affidavit remained

sealed pending further order of the Court.

       The Clerk is directed to certify copies of this Order to the U.S. Probation Office, U.S. Marshals

Service, and the United States Attorney's Office.

       SO ORDERED.
                                  Signed: March 10, 2020
